Citation Nr: 0018425	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  91-45 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
varicose veins, evaluated as 20 percent disabling, prior to 
January 12, 1998.

2.  Entitlement to an increased evaluation for varicose veins 
of the right leg, evaluated as 20 percent disabling from 
January 12, 1998.

3.  Entitlement to an increased evaluation for varicose veins 
of the left leg, evaluated as 10 percent disabling from 
January 12, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to March 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1990 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The appeal was previously remanded 
by the Board in January 1993 and in December 1994 for further 
development.

In May 1996, the Board issued a decision finding that the 
veteran was not entitled to an increased evaluation for lower 
extremity bilateral varicose veins.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  By order dated January 7, 1997, the 
Court vacated the Board's decision and remanded the matter to 
the Board for compliance with the instructions in a joint 
motion for remand filed by the Secretary of Veterans Affairs 
and the veteran.  A copy of that joint motion and a copy of 
the Court order have been included in the veteran's claims 
file.

In light of the Court's January 1997 order, the Board 
remanded the claim to the RO in order to obtain records of 
all VA and non-VA treatment of the bilateral varicose veins 
of the lower extremities in recent years; provide the veteran 
a VA vascular examination by a board-certified specialist, if 
available, to determine the nature and extent of disability 
resulting from his service-connected bilateral varicose veins 
of the lower extremities, keeping in mind the provisions of 
Diagnostic Code 7120 as well as the fact that both lower 
extremities should be evaluated; and to readjudicate the 
issue on appeal, in light of the above development.

The case is now before the Board for final appellate 
consideration.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  For the period on and after January 12, 1998, neither the 
old or the new rating criteria for varicose veins is more 
advantageous to the veteran.

3.  Prior to January 12, 1998, the veteran's varicose veins 
of the right leg were characterized by pain on exertion and 
involvement of the long saphenous vein.

4.  Prior to January 12, 1998, the veteran's varicose veins 
of the left leg were characterized by pain on exertion.

5.  During the period beginning January 12, 1998, the 
veteran's varicose veins of the right leg have been 
characterized by pain on exertion, involvement of the long 
saphenous vein, viscosities, and changes in skin color.

6.  During the period beginning January 12, 1998, the 
veteran's varicose veins of the left leg have been 
characterized by pain on exertion.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent evaluation for 
varicose veins of the right leg, prior to January 12, 1998, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7120 (1997); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10 (1999).

2.  The schedular criteria for a 10 percent evaluation for 
varicose veins of the left leg, prior to January 12, 1998, 
have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.104, 
Diagnostic Code 7120; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10.

3.  The schedular criteria for an evaluation in excess of 20 
percent for varicose veins of the right leg, effective 
January 12, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.104, Diagnostic Code 7120; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10 4.104, Diagnostic Code 7120 (1999).

4.  The schedular evaluation for an evaluation in excess of 
10 percent for varicose veins of the left leg, effective 
January 12, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.104, Diagnostic Code 7120; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10 4.104, Diagnostic Code 7120.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the RO was incorrect in 
not granting the benefits sought on appeal.  The veteran 
maintains, in substance, that the evaluations assigned for 
his varicose veins do not adequately reflect the severity of 
these disabilities.  He contends that his right and left 
varicose veins warrant higher evaluations under either the 
old or the new rating criteria.  Therefore, a favorable 
determination has been requested.

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

The Board notes that VA O.G.C. Prec. Op. No. 3-2000 (April 
10, 2000), addresses the situation arising when a provision 
of the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending.  If the 
amendment is more favorable, the Board should apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  The Board 
should apply the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change, and after only if more favorable.  

Turning to the Rating Schedule as in effect prior to January 
12, 1998, a 10 percent evaluation is provided for moderate 
disability, varicosities of the superficial veins below the 
knees, with symptoms of pain or cramping on exertion, 
unilateral or bilateral.  Moderately severe disability, 
involving superficial veins above and below the knee, with 
varicosities of the long saphenous, ranging in size from one 
to two centimeters in diameter, with symptoms of pain or 
cramping on exertion, without involvement of the deep 
circulation, is rated 20 percent when unilateral and 30 
percent when bilateral.  Severe disability, involving 
superficial veins above and below the knee, with involvement 
of the long saphenous, ranging over 2 centimeters in 
diameter, marked distortion and sacculation, with edema and 
episodes of ulceration, with no involvement of deep 
circulation, is rated 40 percent when unilateral and 50 
percent when bilateral.  Pronounced disability, with the 
findings for the severe condition with secondary involvement 
of the deep circulation, as demonstrated by Trendelenburg's 
and Perthe's tests, with ulceration and pigmentation, is 
rated 50 percent when unilateral and 60 percent when 
bilateral.  A note provides that severe variscosities below 
the knee, with ulceration, scarring or discoloration and 
painful symptoms will be rated as moderately severe.  
Diagnostic Code 7120 (1997).

Under revised Diagnostic Code 7120, effective January 12, 
1998, varicose veins manifested by intermittent edema of an 
extremity or aching and fatigue in a leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery are rated 10 percent 
disabling.  A 20 percent rating is assigned for persistent 
edema, incompletely relieved by elevation of an extremity, 
with or without beginning stasis pigmentation or eczema.  A 
40 percent rating is assigned for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A note provides that the foregoing evaluations 
are for involvement of a single extremity.  If more than one 
extremity is involved, each involved extremity is to be 
evaluated separately and the ratings combined using the 
bilateral factor, if applicable.  See 38 C.F.R. §§ 4.25, 
4.26, Diagnostic Code 7120 (1999).

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, the veteran was 
granted service connection for varicose veins, both lower 
extremities, by a January 1983 rating decision.  The assigned 
evaluation was 20 percent, effective April 1982.  A claim for 
an increased rating was filed on November 14, 1990, and the 
rating decision on appeal confirmed and continued the 20 
percent evaluation.  

As noted in the joint motion, VA examinations in 1993 and 
1995 failed to adequately address the veteran's varicose 
veins of the left leg.  Accordingly, the Board finds that a 
longitudinal view of the history of this disability is 
necessary.  The report of an August 1982 VA examination 
indicates that the veteran's left lower extremity revealed a 
"minor" network of "small superficial" varicosities, 
particularly in the area of the dorsum of the foot, 
continuing up the medial and anterior surface of the leg, 
approximately one-half the distance to the knee.  The 
varicosities were non-tender, not tortuous, and not 
sacculated.  Homans sign was negative and there was no 
palpable calf tenderness, no cord-like structures, and no 
tenderness elicited along the course of the greater saphenous 
vein.  Cyanosis of the left foot was detected, with clearing 
taking approximately 20 - 25 seconds with elevation of the 
foot to 15 degrees.  There was no evidence of recent or 
healed ulcerations on the left lower extremity.  The final 
impression was bilateral varicosities, minimal on the left, 
and marked on the right.

Evidence dated during the current appeal period includes the 
report of an April 1990 employment physical examination 
report, indicating that there was no evidence of deformities 
or limitation of motion of the veteran's extremities.  Scars 
were detected on the veteran's upper and lower right leg, 
pulses were normal and deep tendon reflexes in both legs were 
equal and active.  In addition, a March 1991 employment 
physical examination report indicates that no deformities or 
limitation of motion of the veteran's extremities were 
detected.  Deep tendon reflexes for the veteran's legs were 
equal and active.

In February 1992, the veteran testified before the 
undersigned Board member, sitting at the RO, that in 1985 he 
had undergone high and low saphenous vein ligation and 
stripping of the right lower extremity.  He stated that this 
surgery had led to scarring of his right leg.  The veteran 
testified that after his surgery in 1985, his leg did not get 
any worse but it did not get any better.  The veteran 
testified that his left leg had maintained a posture of very 
little deterioration.  The veteran indicated that he had not 
seen any other physician for treatment of his right lower 
extremity from 1982 to that date.  He stated that at his 
annual employment physical examination, he made sure that the 
physician looked at his leg to see if it was getting worse.  
The veteran testified that he has noticed a brownish 
discoloration of his right lower extremity that varied with 
the temperature of the weather.  He stated that the 
discoloration was below the knee, and was located primarily 
on the inside of the right ankle, around the area of the 
nerve bundle.  The discoloration was a circle of about 3 cm 
in diameter.  The veteran indicated that his left foot was 
also discolored.  He testified that his right leg caused 
discomfort, not pain.  The veteran indicated that he did not 
stand in one place very long, and if he did stand, he shifted 
his weight to his left foot.  He testified that he did not 
feel pain in his right ankle but he felt a constant ache that 
felt weird when it was touched.  The veteran indicated that 
he had some distended veins in the back of his right leg.  He 
testified that he did not have discoloration or distended 
vessels on his left leg.  The veteran indicated that his left 
leg was no worse than it was when he retired.  The veteran 
stated that he had venous breakdown on both feet that had 
caused discoloration.  He indicated that his right foot was 
cold; his left foot seemed okay.

According to the report of a March 1993 VA examination, the 
veteran reported that his right ankle was numb when it was 
cold, and that it would give out when he was standing.  On 
physical examination, no ulcerations were found.  The right 
foot was cool, with strong pulses.  There was decreased 
sensation along the medial aspect of the right foot.  
Compression with elevation was recommended.  Scars from the 
varicose vein surgery were detected.  Some venous stasis 
changes were noted in the right foot.  Paresthesia was 
detected on the medial area of the right foot.  The 
assessment was venous insufficiency of the right foot and 
leg.

Medical records from the National Hospital for Orthopaedics 
and Rehabilitation, dated in August 1994, indicate that the 
veteran was hospitalized from August 3-6, 1994, for 
complaints of right leg erythema and edema.  He reported that 
while on a flight from Los Angeles to Washington, D.C. on 
July 31, 1994, he noted erythema and edema of his right lower 
extremity.  The veteran indicated that he may have had a 
shaking chill at the time, but for the two days prior to his 
admission, he did not have a chill or fever.  On physical 
examination, the veteran's right lower extremity had diffuse 
erythema, with petechial appearance, superimposed on 
confluent macules.  There was one area of a small, less than 
one cm, superficial abrasion.  There was positive pitting 
edema, with tenderness, over the medial malleolus.  
Radiographic examination findings revealed no evidence of 
osteomyelitis.  Upon admission, the veteran was put to bed 
rest, with elevation of the right lower extremity above the 
level of the heart.  After a 24-hour regimen of Nafcillin and 
Penicillin, the veteran's lower right extremity improved 
significantly.  The patient received a total of two days of 
the antibiotic treatment with marked improvement of his right 
lower extremity.  The discharge diagnosis was cellulitis of 
the right leg.  The veteran was prescribed Ampicillin and 
Dicloxacillin.

According to the report of a September 1995 VA examination, 
the veteran complained of discomfort, discoloration and 
cramping in the right lower leg and numbness in the right 
ankle.  He indicated that he was unable to stand for extended 
periods of time.  The veteran reported that he had underwent 
a total stripping of the veins in his right leg and that he 
had been diagnosed as having cellulitis of the right lower 
extremity in August 1994.  On physical examination, it was 
observed that the veteran walked with a slight limp which was 
noted to be due to pain in the right leg.  The veteran's 
dorsalis pedis and posterior tibialis pulses were 2+, 
bilaterally.  His skin appearance was without any signs of 
varicose veins.  Skin temperature of the right leg was warm 
to the touch and the skin was dry.  The veteran had total 
numbness to the right medial ankle, but sensation was intact 
on the lateral aspect.  The diagnosis was status post vein 
stripping, right leg, with no signs of varicose veins; 
paresthesia of medial area of the right ankle; bilateral 
petechia of the medial area of the foot; and right calf 
cramping pain, by history.

A February 1998 VA attending vascular surgeon's note provides 
that the veteran had persistent numbness in the medial aspect 
of the right lower leg near the ankle.  He had a prior sore 
on the medial malleolus and cellulitis which had resolved.  
The veteran said that he was able to walk about one mile 
without pain in his legs and was limited from further walking 
primarily from his Parkinson's disease.  

On physical examination, the veteran had 2+ pulses 
bilaterally, normal hair pattern, good muscle tone, pink 
digits with good capillary refill, and no ulcers of the feet, 
toes or ankle.  On the right leg, there was a small area of 
hyperpigmentation on the medial malleolus, but no ulcer.  
Otherwise there was no evidence of dermatosclerosis.  The 
veteran had no large varicose veins, and there was no 
swelling and no edema in his leg.  On the left leg, there 
were no large varicose veins, swelling, hyperpigmentation, 
edema or ulcerations.  The skin was soft and supple.  

The assessment was evidence of chronic venous insufficiency 
in the right leg based on hyperpigmentation and history of 
ulceration.  However, the veteran currently had no signs or 
symptoms of severe insufficiency that would, in the 
examiner's opinion, warrant further disability.  The 
veteran's walking limitation was primarily due to his 
Parkinson's disease.  The numbing on the leg was likely 
secondary to a cutaneous nerve deficit that was unlikely to 
cause disability.  On his left leg, there was no evidence of 
chronic venous insufficiency.  The veteran was to avoid 
prolonged sitting or standing if he was to develop swelling 
in the future.

According to the report of a March 1998 VA examination, the 
veteran reported symptoms of leg fatigue and heaviness with 
prolonged standing, numbness of the right inner foot and 
medial ankle ever since varicose vein stripping of the right 
leg, and that he wore support hose occasionally, but not 
consistently.  He complained of chronic cold sensation in the 
feet, which were always blue in color.  

The veteran reported a medical history of long-standing 
symptomatic varicose veins which were very painful in his 
right leg.  He noted he had undergone a right saphenous vein 
ligation and stripping in 1985, which had improved his 
condition considerably.  He complained of symptoms of cold 
sensation and blue discoloration of the left foot, but not 
the large varicose veins or leg fatigue which he experienced 
in the right leg.  He reported the left leg had been 
unaffected and was asymptomatic from a venous perspective.  

On physical examination, the veteran's left leg had few 
scattered angiomata at the ankle, and few scattered varicose 
veins (2-4 mm) in the calf.  There was no ulceration, 
pigmentation or dermatitis.  Pulses were normal, and there 
was slight digital cyanosis and slight coolness to the touch.  
The right leg had old scars from saphous vein stripping, 
pigmentation of ankle (gaiter zone) from chronic venous 
insufficiency (CVI), and induration and dermatitis consistent 
with CVI.  There were healed ulcers and normal arterial 
pulses, slight cyanosis, cool sensation and paresthesia of 
the instep.  There was bilateral loss of the second toe nail 
(possibly fungal).  The pertinent impression was CVI, status 
post ligation and stripping.

According to the report of a January 2000 VA examination, the 
veteran had not worn compression hose for a number of years.  
He had complaints of occasional right calf cramping with 
ambulation, more so uphill but not to the point of cessation 
of ambulation, as well as right calf aching at rest, relieved 
with recumbency.  The veteran stated that left leg symptoms 
were minimal compared to the right.  

On physical examination, the veteran's peripheral pulses were 
full.  There was a 5x10 cm area of brawny dermatitis over the 
medial malleolus of the right ankle, as well as generalized 
soft brawny skin changes, subtle, to both ankles and small 
(2-3 cm) variscosities in the right posterior calf and left 
pre-tibial regions.  No large (saphenous based) varicosities 
or leg edema were noted.  The impression was mild 
variscosities of superficial veins, bilateral lower 
extremities; and signs of chronic stasis dermatitis changes, 
consistent with post-phlebitic syndrome.  

Based on a thorough review of the evidence, the Board finds 
that the evidence supports a 20 percent evaluation for 
varicose veins of the right leg, under the old criteria, for 
the period prior to January 12, 1998.  Diagnostic Code 7120 
(1997).  Involvement of the right long saphenous vein is 
indicated by its removal.  The veteran complained of pain or 
cramping on exertion during his February 1992 VA hearing.  
During his September 1995 VA examination, he complained of 
cramping and discomfort and an inability to stand for 
extended periods of time.  A slight limp due to pain of the 
right leg was noted.  

However, the Board finds that the preponderance of the 
evidence is against entitlement to a 40 percent evaluation 
for varicose veins of the right leg, under the old criteria, 
for the period prior to January 12, 1998.  The clinical 
record for that period is negative for evidence of episodes 
of ulceration, involvement of deep circulation, marked 
distortion or sacculation.  Although edema was noted during 
an August 1994 hospitalization, the veteran's diagnosis at 
that time was cellulitis.  Id.

Based on a thorough review of the evidence, the Board also 
finds that the evidence supports a 10 percent evaluation for 
varicose veins of the left leg, under the old criteria, for 
the period prior to January 12, 1998.  First, the September 
1995 VA examination found petechia of the medial area of the 
left foot as well as the right.  In addition, the Board 
recognizes that since the March 1993 and September 1995 VA 
examinations did not address the veteran's left leg, the 
veteran's own testimony is critical to a thorough 
understanding of the severity of the left leg varicose veins.  
In this regard, the Board notes that there is no reason to 
doubt the veteran's credibility.  During the February 1992 VA 
examination, the veteran testified that his left leg had not 
grown worse, implying that it had not improved since the 
1980's when it was characterized by such symptoms as small 
superficial varicosities and cyanosis of the left foot.  Id.

However, the Board finds that the preponderance of the 
evidence is against entitlement to a 20 percent evaluation 
for the varicose veins of the left leg, under the old 
criteria, for the period prior to January 12, 1998.  The 
clinical record is negative for evidence of involvement of 
veins above the left knee, variscosities of the left long 
saphenous vain, or involvement of deep circulation.  Id.

Turning to the period beginning January 12, 1998, and based 
on a thorough review of the evidence of record, the Board 
first finds that application of neither the old or the new 
rating criteria would be more advantageous to the veteran's 
service-connected right leg varicose veins.  Diagnostic Codes 
7120 (1997 and 1999).  Under either criteria, the evidence 
shows that the veteran's right leg varicose veins warrant a 
20 percent evaluation for this period.  Regarding the old 
criteria, the veteran complained of pain on prolonged 
standing or walking in February and March 1998, and was 
advised to avoid prolonged sitting or standing.  Involvement 
of the long saphenous vein is indicated by its removal.  
Regarding the new criteria, on VA examination in March 1998 
the veteran's right lower extremity had slight cyanosis, and 
there was pigmentation secondary to CVI.  Hyperpigmentation 
and a resolved sore were noted on examination in February 
1998.  Small viscosities and brawny skin changes were noted 
on examination in January 2000. 

However, the Board finds that the preponderance of the 
evidence is against a 40 percent evaluation for right leg 
varicose veins under the old or the new criteria.  VA 
examinations in February 1998 and January 2000 found no 
edema.  In February 1998, he had only a "small area" of 
hyperpigmentation with no evidence otherwise of 
dermatosclerosis.  In addition, there is no evidence of 
involvement of veins above the right knee, current 
ulceration, involvement of deep circulation, or sacculation.  
Id.

In addition, based on a thorough review of the evidence of 
record, the Board finds that application of neither the old 
or the new rating criteria would be more advantageous to the 
veteran's service-connected left leg varicose veins for the 
period beginning January 12, 1998.  Id.  Under either 
criteria, the evidence shows that the veteran's left leg 
varicose veins warrant a 10 percent evaluation for this 
period.  The veteran complained of pain on prolonged sitting 
or walking in February and March 1998, and was advised to 
avoid prolonged sitting or standing. 

However, the Board finds that the preponderance of the 
evidence is against a 20 percent evaluation for left leg 
varicose veins under the old or the new criteria.  Id.  VA 
examinations have found no evidence of edema, involvement of 
veins above the left knee, variscosities of the left long 
saphenous vain, or involvement of deep circulation. 

Regarding additional compensation for the right or left leg 
disabilities under 38 C.F.R. § 3.321(b)(1999), the Board 
finds no evidence of any exceptional disability picture in 
this case either before or after January 12, 1998.  The 
veteran has failed to present any evidence of particular 
circumstances that render impractical the application of the 
regular rating criteria.  Moreover, the veteran has not shown 
that either right or left leg varicose veins have required 
recent hospitalization.  There is no documentary evidence in 
the claims file that either of the right or left leg varicose 
veins, in and of themselves, result in economic harm beyond 
the degree of disability anticipated at the current 
evaluations.  Hence, the preponderance of the evidence is 
against a finding that either of these service-connected 
disabilities are exceptional in nature or cause a marked 
interference with employment as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b).  As there is no objective evidence showing that 
either of the these service-connected disabilities have a 
substantial impact on the veteran's occupational abilities 
that is not otherwise accounted for by application of the 
rating schedule, extraschedular evaluations are not for 
application.


ORDER

A 20 percent evaluation for varicose veins of the right leg, 
prior to January 12, 1998, is granted, subject to the 
applicable laws and regulations governing the award of 
monetary benefits.

A 10 percent evaluation for varicose veins of the left leg, 
prior to January 12, 1998, is granted, subject to the 
applicable laws and regulations governing the award of 
monetary benefits.

An evaluation in excess of 20 percent for varicose veins of 
the right leg, effective January 12, 1998, is denied.

An evaluation in excess of 10 percent for varicose veins of 
the left leg, effective January 12, 1998, is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

